
	
		II
		112th CONGRESS
		1st Session
		S. 1144
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2011
			Mr. Wyden (for himself,
			 Mr. Enzi, Mr.
			 Barrasso, and Mr. Merkley)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Soda Ash Royalty Reduction Act of 2006 to
		  extend the reduced royalty rate for soda ash.
	
	
		1.Short titleThis Act may be cited as the
			 Soda Ash Competition
			 Act.
		2.Extension of
			 reduction in royalty rate on soda ashSection 102 of the Soda Ash Royalty
			 Reduction Act of 2006 (Public Law 109–338; 30 U.S.C. 262 note) is amended by
			 striking 5-year and inserting 10-year.
		
